          Case 2:19-cv-01419-MTL Document 51 Filed 02/27/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Raquel Wilson, et al.,                         NO. CV-19-01419-PHX-MTL
10                  Plaintiffs,
                                                   JUDGMENT OF DISMISSAL IN A
11   v.
                                                   CIVIL CASE
12   General Motors LLC, et al.,
13                  Defendants.
14
15            Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.

17            IT IS ORDERED AND ADJUDGED that pursuant to the Court’s order filed
18   February 27, 2020, Plaintiff to take nothing, and the complaint and action are dismissed

19   without prejudice.

20                                            Debra D. Lucas
                                              Acting District Court Executive/Clerk of Court
21
22   February 27, 2020
                                              s/ G. Puraty
23                                       By   Deputy Clerk
24
25
26
27
28
